UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-03883 DWS Communications Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2010 ITEM 1. REPORT TO STOCKHOLDERS DECEMBER 31, 2010 Annual Report to Shareholders DWS Communications Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Management Review 13 Portfolio Summary 15 Investment Portfolio 18 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 26 Notes to Financial Statements 36 Report of Independent Registered Public Accounting Firm 37 Tax Information 38 Investment Management Agreement Approval 42 Summary of Management Fee Evaluation by Independent Fee Consultant 46 Board Members and Officers 50 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary December 31, 2010 Average Annual Total Returns as of 12/31/10 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 22.34% -7.34% -0.84% -3.48% Class B 21.46% -7.87% -1.47% -4.22% Class C 21.47% -8.02% -1.57% -4.26% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 15.31% -9.15% -2.00% -4.05% Class B (max 4.00% CDSC) 18.46% -8.47% -1.66% -4.22% Class C (max 1.00% CDSC) 21.47% -8.02% -1.57% -4.26% No Sales Charges Institutional Class 22.81% -7.07% -0.55% -3.20% MSCI World Index+ 11.76% -4.85% 2.43% 2.31% MSCI World Telecom Services Index++ 10.19% -5.22% 6.40% -0.46% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2010 are 2.05%, 3.25%, 3.00% and 1.52% for Class A, Class B, Class C and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Communications Fund — Class A [] MSCI World Index+ [] MSCI World Telecom Services Index++ Yearly periods ended December 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the US, Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into US dollars using the London close foreign exchange rates. ++ MSCI World Telecom Services Index is an unmanaged index that tracks telecom securities from around the world. The index is calculated using closing local market prices and translates into US dollars using the London close foreign exchange rates. Net Asset Value and Distribution Information Class A Class B Class C Institutional Class Net Asset Value: 12/31/10 $ 12/31/09 $ Distribution Information: Twelve Months as of 12/31/10: Income Dividends $ Lipper Rankings — Telecommunication Funds Category as of 12/31/10 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 7 of 42 17 3-Year 24 of 33 71 5-Year 22 of 28 76 10-Year 10 of 22 44 Class B 1-Year 12 of 42 28 3-Year 26 of 33 77 5-Year 23 of 28 80 10-Year 11 of 22 48 Class C 1-Year 11 of 42 26 3-Year 27 of 33 80 5-Year 24 of 28 83 10-Year 12 of 22 53 Institutional Class 1-Year 6 of 42 14 3-Year 23 of 33 68 5-Year 21 of 28 73 10-Year 9 of 22 40 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (July 1, 2010 to December 31, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. If these transaction costs had been included, your costs would have been higher. Expenses and Value of a $1,000 Investment for the six months ended December 31, 2010 Actual Fund Return Class A Class B Class C Institutional Class Beginning Account Value 7/1/10 $ Ending Account Value 12/31/10 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Institutional Class Beginning Account Value 7/1/10 $ Ending Account Value 12/31/10 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Institutional Class DWS Communications Fund 1.72% 2.47% 2.47% 1.34% For more information, please refer to the Fund's prospectus. Portfolio Management Review DWS Communications Fund: A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Communications Fund. DIMA and its predecessors have more than 90 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, "mutual funds," retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the US for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Management Team Walter Holick Lead Portfolio Manager Fredric L. Fayolle, CFA Portfolio Manager Market Overview and Fund Performance The views expressed in the following discussion reflect those of the portfolio manager only through the end of the period of the report as stated on the cover. The manager's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Communications-related shares produced a strong absolute performance and finished in line with the broader market during 2010. The MSCI World Telecom Services Index — the fund's benchmark — gained 10.19% in 2010, while the MSCI World Index gained 11.76%.1,2 The Class A shares of the fund performed very well in 2010, returning 22.34% and outperforming the MSCI World Telecom Services Index by a substantial margin. The fund also finished well ahead of the 18.16% average return of the funds in its Lipper peer group, Telecommunications Funds.3 (Returns are unadjusted for sales charges. If sales charges had been included, returns would have been lower. Past performance is no guarantee of future results. Please see pages 4 through 6 for the performance of other share classes and more complete performance information.) Positive Contributors to Performance The vast majority of the fund's holdings produced a positive absolute return in 2010, reflecting the positive environment for the sector as a whole. In terms of what helped our performance relative to the MSCI World Telecom Services Index, the largest contribution came from our position in Qwest Communications.* The company was bid for by rival CenturyTel at a 15% premium in April 2010. Another top performer was ARM Holdings PLC, which licenses semiconductor designs to other companies. Its technology has been in high demand due to its use in smartphones and other mobile devices, including Apple's iPhone and iPad. Time Warner Cable, Inc. also performed very well for the fund, as investors reacted positively to the company's announcement of a material share buyback. We added further value by not holding the Spanish telecom giant Telefonica SA for the majority of the year. Since the stock makes up about a quarter of the Spanish stock index, it was swept up in the broader sell-off that resulted from the country's debt problems. Late in the year, we took this as an opportunity to buy shares in the company at a reduced valuation. We believe the company is very sound fundamentally and — while domiciled in Spain — is positioned to benefit from the stronger emerging-markets economies through its substantial operations in Latin America. Negative Contributors to Performance In a period of strong performance for the fund, there were only a handful of meaningful detractors among the stocks we held in the portfolio. Two of the largest were Orascom Telecom Holding S.A.E.,* an Egyptian company whose shares lost ground after the Algerian government had blocked the sale of its assets in that country, and QUALCOMM Inc., which fell sharply in the first half on concerns about its ability to maintain the current level of royalty payments for its wireless technologies. We elected to hold on to QUALCOMM, which enabled us to benefit when the stock subsequently staged a strong recovery in the second half of the year. Our relative performance also was negatively impacted by our average underweights in certain index components that outperformed, such as AT&T, Inc., Verizon Communications, Inc., Vodafone Group PLC and the Japanese Internet and telecom providerSoftbank.4* Outlook and Positioning During 2010, our emphasis on valuation led us to reduce the fund's risk exposure by trimming its positions in some of the sector's higher-risk stocks and increasing its weighting in stable dividend payers.5 We also elected to take profits in some of the fund's holdings in emerging-markets companies and smaller players in the US market. At the same time, we sought to take advantage of compelling values in larger companies such as AT&T and Verizon later in the period. In the case of Verizon, we saw a stock that had been depressed by concerns about slower consumer spending and the company's large capital expenditures. However, we felt that these concerns obscured two key factors: first, the spending on some large capital projects was set to wind down, and second, that the company stood to benefit when it ultimately became a provider for Apple's iPhone. We believe the fund's increased weighting in large-cap telecoms is appropriate given that the market is unlikely to continue to reward aggressive investment styles to the extent that it did in the past two years. Although we elected to reduce the fund's emerging-markets weighting, we continue to hold positions in a number of the best-positioned communications stocks in the asset class. In addition to owning direct emerging-market investments such as America Movil SAB de CV, Millicom International Cellular SA and NII Holdings, Inc., we also hold developed-market companies with substantial emerging-markets exposure, such as Telefonica SA, Telenor ASA and Tele2 AB. Telenor and Tele2 both have large operations in Russia and Eastern Europe. We believe this positioning enables us to take advantage of the relative strength of economic growth in the emerging markets, but with a more conservative approach than we employed earlier in the year. We also like high-dividend-payingEuropean telecoms such as Deutsche Telekom AG. For many stocks in the European telecom sector, the dividend yields are exceeding the yields on their own corporate bonds, indicating a potential opportunity for equity investors. Two other areas of opportunity are US cable stocks and tower operators. We like the cable sector due to its strong cash flows, which forms the basis for our holdings in Time Warner Cable, Inc. and Comcast Corp. Tower stocks, meanwhile, are positioned to benefit as telecom operators continue to upgrade their services to handle an increasing volume of broadband communications. The fund holds positions in the two largest players in this space, American Tower Corp. and Crown Castle International Corp. 1The Morgan Stanley Capital International (MSCI) World Telecom Services Index is an unmanaged index that tracks telecom securities from around the world. 2 The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the US, Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into US dollars using the London close foreign exchange rates. Index returns assume reinvestment of dividends and, unlike fund returns, do not reflect any fees of expenses. It is not possible to invest directly into an index. 3The Lipper Telecommunications Fund category is comprised of funds that invest primarily in the equity securities of domestic and foreign companies engaged in the development, manufacture or sale of telecommunications services or equipment. Category returns assume reinvestment of dividends. It is not possible to invest directly in a Lipper category. 4"Overweight" means the fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the fund holds a lower weighting. 5"Valuation" refers to the price investors pay for a given security. An asset can be undervalued, meaning that it trades for less than its intrinsic value, or overvalued, which means that it trades at a more expensive price than its underlying worth. * Not held in the portfolio as of December 31, 2010. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 12/31/10 12/31/09 Common Stocks 98% 98% Cash Equivalents 2% 1% Participatory Notes — 1% 100% 100% Sector Diversification (As a % of Common Stocks and Participatory Notes) 12/31/10 12/31/09 National Carriers 61% 45% Wireless Services 18% 33% Media 12% 11% Communications Equipment 4% 4% Computers & Peripherals 4% — Semiconductors 1% 1% Specialty Services — 4% Software & Applications — 1% Internet — 1% 100% 100% Geographical Diversification (As a % of Common Stocks and Participatory Notes) 12/31/10 12/31/09 United States 43% 38% Europe (excluding United Kingdom) 37% 40% United Kingdom 16% 11% Latin America 3% 2% Russia — 4% Canada — 2% Australia — 2% Middle East — 1% Pacific Basin 1% — 100% 100% Asset allocation, sector diversification and geographical diversification are subject to change. Ten Largest Equity Holdings at December 31, 2010 (57.8% of Net Assets) 1. Telefonica SA Provider of telecommunication services 8.7% 2. Verizon Communications, Inc. An integrated telecommunications company 8.2% 3. Vodafone Group PLC Provides a range of mobile telecommunications services 7.9% 4. AT&T, Inc. Provider of communications services 6.7% 5. CenturyLink, Inc. Provider of local exchange telephone services and wireless telephone services 5.1% 6. Time Warner Cable, Inc. Offers cable television subscription services 5.0% 7. Koninklijke (Royal) KPN NV Provides telecommunications services 4.5% 8. Tele2 AB Offers telecommunications services through three subsidiaries, mainly in Europe 4.0% 9. Telekom Austria AG Offers telecommunications services, primarily in Austria 3.9% 10. Deutsche Telekom AG Offers fixed-line and mobile telephone and information technology services for business 3.8% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 15. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of December 31, 2010 Shares Value ($) Common Stocks 95.4% Communications Equipment 3.8% Cisco Systems, Inc.* QUALCOMM, Inc. Spirent Communications PLC Computers & Peripherals 3.4% Apple, Inc.* Hewlett-Packard Co. Media 11.4% Comcast Corp. "A" ITV PLC* Liberty Global, Inc. "A"* (a) Time Warner Cable, Inc. Vivendi National Carriers 58.0% AT&T, Inc. Belgacom (a) BT Group PLC CenturyLink, Inc. (a) Comstar United Telesystems OJSC (GDR)* Deutsche Telekom AG (Registered) Freenet AG Hellenic Telecommunications Organization SA Koninklijke (Royal) KPN NV Maxcom Telecomunicaciones SA de CV (Units)* Swisscom AG (Registered) TDC AS* Tele2 AB "B" Telecom Corp. of New Zealand Ltd. Telecom Italia SpA (RSP) Telefonica SA Telekom Austria AG Telenor ASA Verizon Communications, Inc. Semiconductors 1.5% ARM Holdings PLC Wireless Services 17.3% America Movil SAB de CV "L" (ADR) American Tower Corp. "A"* Crown Castle International Corp.* Millicom International Cellular SA NII Holdings, Inc.* SBA Communications Corp. "A"* Sprint Nextel Corp.* Vodafone Group PLC Total Common Stocks (Cost $127,704,186) Securities Lending Collateral 6.8% Daily Assets Fund Institutional, 0.27% (b) (c) (Cost $8,926,591) Cash Equivalents 2.0% Central Cash Management Fund, 0.19% (b) (Cost $2,539,095) % of Net Assets Value ($) Total Investment Portfolio (Cost $139,169,872)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. +The cost for federal income tax purposes was $140,294,213. At December 31, 2010, net unrealized depreciation for all securities based on tax cost was $3,977,947. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $3,203,006 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $7,180,953. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at December 31, 2010 amounted to $8,684,495, which is 6.6% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt GDR: Global Depositary Receipt RSP: Risparmio (Convertible Savings Shares) Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Communications Equipment $ $ $ — $ Computers & Peripherals — — Media — National Carriers — Semiconductors — — Wireless Services — Other Receivable** — — Short-Term Investments (d) — — Total $ There have been no significant transfers in and out of Level 1 and Level 2 fair value measurements during the period ended December 31, 2010. (d) See Investment Portfolio for additional detailed categorizations. Level 3 Reconciliation The following is a reconciliation of the Fund's Level 3 other receivable for which significant unobservable inputs were used in determining value: Other Receivable** Balance as of December 31, 2009 $ Realized gains (loss) — Change in unrealized appreciation (depreciation) Amortization premium/discount — Net purchases (sales) — Transfers into Level 3 — Transfers (out) of Level 3 — Balance as of December 31, 2010 $ Net change in unrealized appreciation (depreciation) from investments still held as of December 31, 2010 $ Transfers between price levels are recognized at the beginning of the reporting period. ** Other receivable represents the fair value of the pending sale of participatory notes for which Lehman Brothers is the counterparty. The Fund is in the process of claiming Lehman Brothers. The accompanying notes are an integral part of the financial statements. Statement of Assets and Liabilities as of December 31, 2010 Assets Investments: Investments in securities, at value (cost $127,704,186) — including $8,684,495 of securities loaned $ Investment in Daily Assets Fund Institutional (cost $8,926,591)* Investment in Central Cash Management Fund (cost $2,539,095) Total investments, at value (cost $139,169,872) Foreign currency, at value (cost $174,352) Receivable for investments sold Receivable for Fund shares sold Dividends receivable Interest receivable Due from Advisor Foreign taxes recoverable Other receivable** Other assets Total assets Liabilities Cash overdraft Payable upon return of securities loaned Payable for Fund shares redeemed Accrued management fee Other accrued expenses and payables Total liabilities Net assets, at value $ Net Assets Consist of Distributions in excess of net investment income ) Net unrealized appreciation (depreciation) on: Investments ) Other receivable ) Foreign currency ) Accumulated net realized gain (loss) ) Paid-in capital Net assets, at value $ * Represents collateral on securities loaned. ** Other receivable represents the fair value of the pending sale of participatory notes for which Lehman Brothers is the counterparty. The Fund is in the process of claiming Lehman Brothers. The accompanying notes are an integral part of the financial statements. Statement of Assets and Liabilities as of December 31, 2010 (continued) Net Asset Value Class A Net Asset Value and redemption price(a) per share ($123,824,885 ÷ 7,127,720 shares of capital stock outstanding, $.001 par value, 75,000,000 shares authorized) $ Maximum offering price per share (100 ÷ 94.25 of $17.37) $ Class B Net Asset Value, offering and redemption price(a) (subject to contingent deferred sales charge) per share ($858,981 ÷ 53,618 shares of capital stock outstanding, $.001 par value, 30,000,000 shares authorized) $ Class C Net Asset Value, offering and redemption price(a) (subject to contingent deferred sales charge) per share ($4,827,534 ÷ 302,548 shares of capital stock outstanding, $.001 par value, 15,000,000 shares authorized) $ Institutional Class Net Asset Value, offering and redemption price(a) per share ($1,307,304 ÷ 73,647 shares of capital stock outstanding, $.001 par value, 15,000,000 shares authorized) $ (a)Redemption price per share for shares held less than 15 days is equal to net asset value less a 2% redemption fee. The accompanying notes are an integral part of the financial statements. Statement of Operations for the year ended December 31, 2010 Investment Income Income: Dividends (net of foreign taxes withheld of $206,291) $ Income distributions — Central Cash Management Fund Securities lending income, including income from Daily Assets Fund Institutional, net of borrower rebates Total income Expenses: Management fee Administration fee Professional fees Services to shareholders Custodian fee Distribution and service fees Directors' fees and expenses Reports to shareholders Registration fees Other Total expenses before expense reductions Expense reductions ) Total expenses after expense reductions Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from: Investments Futures Foreign currency ) Change in net unrealized appreciation (depreciation) on: Investments ) Other receivable Foreign currency ) Net gain (loss) Net increase (decrease) in net assets resulting from operations $ The accompanying notes are an integral part of the financial statements. Statement of Changes in Net Assets Years Ended December 31, Increase (Decrease) in Net Assets Operations: Net investment income (loss) $ $ Net realized gain (loss) ) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations Distributions to shareholders from: Net investment income: Class A ) ) Class B ) ) Class C ) ) Institutional Class ) ) Tax return of capital Class A — ) Class B — ) Class C — ) Institutional Class — ) Total distributions ) ) Fund share transactions: Proceeds from shares sold Reinvestment of distributions Cost of shares redeemed ) ) Redemption fees Net increase (decrease) in net assets from Fund share transactions ) ) Increase from regulatory settlements (See Note G) — Increase (decrease) in net assets ) Net assets at beginning of period Net assets at end of period (including distributions in excess of net investment income of $137,262 and $14,332, respectively) $ $ The accompanying notes are an integral part of the financial statements. Financial Highlights Class A Years Ended December 31, Selected Per Share Data Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income (loss)a ) ) Net realized and unrealized gain (loss) ) ) Total from investment operations ) ) Less distributions from: Net investment income ) ) ) — — Tax return of capital — ) — — — Total distributions ) ) ) — — Increase from regulatory settlements d — Redemption fees * Net asset value, end of period $ Total Return (%)b,c ) ) Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ millions) 87 Ratio of expenses before expense reductions (%) Ratio of expenses after expense reductions (%) Ratio of net investment income (loss) (%) ) ) Portfolio turnover rate (%) 39 27 aBased on average shares outstanding during the period. bTotal return does not reflect the effect of any sales charges. cTotal return would have been lower had certain expenses not been reduced. dIncludes a non-recurring payment from the Advisor, which amounted to $0.029 per share, recorded as a result of the Advisor's settlement with the SEC and NY Attorney General in connection with certain trading arrangements (see Note G). The Fund also received $0.020 per share of non-affiliated regulatory settlements. Excluding these non-recurring payments, total return would have been 0.34% lower. *Amount is less than $.005. Class B Years Ended December 31, Selected Per Share Data Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income (loss)a * ) ) Net realized and unrealized gain (loss) ) ) Total from investment operations ) ) Less distributions from: Net investment income ) ) ) — — Tax return of capital — ) — — — Total distributions ) ) ) — — Increase from regulatory settlements d — Redemption fees * Net asset value, end of period $ Total Return (%)b,c ) ) Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ millions) 1 1 1 5 10 Ratio of expenses before expense reductions (%) Ratio of expenses after expense reductions (%) Ratio of net investment income (loss) (%) ) ) Portfolio turnover rate (%) 39 27 aBased on average shares outstanding during the period. bTotal return does not reflect the effect of any sales charges. cTotal return would have been lower had certain expenses not been reduced. dIncludes a non-recurring payment from the Advisor, which amounted to $0.026 per share, recorded as a result of the Advisor's settlement with the SEC and NY Attorney General in connection with certain trading arrangements (see Note G). The Fund also received $0.022 per share of non-affiliated regulatory settlements. Excluding these non-recurring payments, total return would have been 0.34% lower. *Amount is less than $.005. Class C Years Ended December 31, Selected Per Share Data Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income (loss)a * ) ) Net realized and unrealized gain (loss) ) ) Total from investment operations ) ) Less distributions from: Net investment income ) ) ) — — Tax return of capital — ) — — — Total distributions ) ) ) — — Increase from regulatory settlements d — Redemption fees * Net asset value, end of period $ Total Return (%)b,c ) ) Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ millions) 5 5 4 11 13 Ratio of expenses before expense reductions (%) Ratio of expenses after expense reductions (%) Ratio of net investment income (loss) (%) ) ) Portfolio turnover rate (%) 39 27 aBased on average shares outstanding during the period. bTotal return does not reflect the effect of any sales charges. cTotal return would have been lower had certain expenses not been reduced. dIncludes a non-recurring payment from the Advisor, which amounted to $0.027 per share, recorded as a result of the Advisor's settlement with the SEC and NY Attorney General in connection with certain trading arrangements (see Note G). The Fund also received $0.021 per share of non-affiliated regulatory settlements. Excluding these non-recurring payments, total return would have been 0.34% lower. *Amount is less than $.005. Institutional Class Years Ended December 31, Selected Per Share Data Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income (loss)a Net realized and unrealized gain (loss) ) ) Total from investment operations ) ) Less distributions from: Net investment income ) ) ) — — Tax return of capital — ) — — — Total distributions ) ) ) — — Increase from regulatory settlements c — Redemption fees * Net asset value, end of period $ Total Return (%) b b )b ) b Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ millions) 1 2 2 5 4 Ratio of expenses before expense reductions (%) Ratio of expenses after expense reductions (%) Ratio of net investment income (loss) (%) Portfolio turnover rate (%) 39 27 aBased on average shares outstanding during the period. bTotal return would have been lower had certain expenses not been reduced. cIncludes a non-recurring payment from the Advisor, which amounted to $0.029 per share, recorded as a result of the Advisor's settlement with the SEC and NY Attomey General in connection with certain trading anangements (see Note G). The Fund also received $0.027 per share of non-affiliated regulatory settlements. Excluding these non-recuning payments, total retum would have been 0.34% lower. *Amount is less than $.005. Notes to Financial Statements A. Organization and Significant Accounting Policies DWS Communications Fund, Inc. (the "Fund") is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as an open-end, non-diversified management investment company organized as a Maryland corporation. The Fund offers multiple classes of shares which provide investors with different purchase options. Class A shares are offered to investors subject to an initial sales charge. Class B shares of the Fund are closed to new purchases, except exchanges or the reinvestment of dividends or other distributions. Class B shares were offered to investors without an initial sales charge and are subject to higher ongoing expenses than Class A shares and a contingent deferred sales charge payable upon certain redemptions. Class B shares automatically convert to Class A shares six years after issuance. Class C shares are offered to investors without an initial sales charge but are subject to higher ongoing expenses than Class A shares and a contingent deferred sales charge payable upon certain redemptions within one year of purchase. Class C shares do not automatically convert into another class. Institutional Class shares are offered to a limited group of investors, are not subject to initial or contingent deferred sales charges and have lower ongoing expenses than other classes. Investment income, realized and unrealized gains and losses, and certain fund-level expenses and expense reductions, if any, are borne pro rata on the basis of relative net assets by the holders of all classes of shares, except that each class bears certain expenses unique to that class such as services to shareholders, distribution and service fees and certain other class-specific expenses. Differences in class-level expenses may result in payment of different per share dividends by class. All shares of the Fund have equal rights with respect to voting subject to class-specific arrangements. The Fund's financial statements are prepared in accordance with accounting principles generally accepted in the United States of America which require the use of management estimates. Actual results could differ from those estimates. The policies described below are followed consistently by the Fund in the preparation of its financial statements. Security Valuation. Investments are stated at value determined as of the close of regular trading on the New York Stock Exchange on each day the exchange is open for trading. Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Equity securities are valued at the most recent sale price or official closing price reported on the exchange (US or foreign) or over-the-counter market on which they trade and are categorized as Level 1 securities. Securities for which no sales are reported are valued at the calculated mean between the most recent bid and asked quotations on the relevant market or, if a mean cannot be determined, at the most recent bid quotation. For certain international equity securities, in order to adjust for events which may occur between the close of the foreign exchanges and the close of the New York Stock Exchange, a fair valuation model may be used. This fair valuation model takes into account comparisons to the valuation of American Depository Receipts (ADRs), exchange-traded funds, futures contracts and certain indices and these securities are categorized as Level 2. Futures contracts are generally valued at the settlement prices established each day on the exchange on which they are traded and are categorized as Level 1. Money market instruments purchased with an original or remaining maturity of sixty days or less, maturing at par, are valued at amortized cost, which approximates value, and are categorized as Level 2. Investments in open-end investment companies are valued at their net asset value each business day and are categorized as Level 1. Securities and other assets for which market quotations are not readily available or for which the above valuation procedures are deemed not to reflect fair value are valued in a manner that is intended to reflect their fair value as determined in accordance with procedures approved by the Board and are generally categorized as Level 3. In accordance with each Fund's valuation procedures, factors used in determining value may include, but are not limited to, the type of the security; the size of the holding; the initial cost of the security; the existence of any contractual restrictions on the security's disposition; the price and extent of public trading in similar securities of the issuer or of comparable companies; quotations or evaluated prices from broker-dealers and/or pricing services; information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities); an analysis of the company's or issuer's financial statements; an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold and with respect to debt securities; the maturity, coupon, creditworthiness, currency denomination and the movement of the market in which the security is normally traded. The value determined under these procedures may differ from published values for the same securities. Disclosure about the classification of fair value measurements is included in a table following the Fund's Investment Portfolio. Securities Lending. The Fund lends securities to certain financial institutions. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their market value. The Fund requires the borrowers of the securities to maintain collateral with the Fund consisting of either cash or liquid, unencumbered assets having a value at least equal to the value of the securities loaned. When the collateral falls below specified amounts, the lending agent will use its best effort to obtain additional collateral on the next business day to meet required amounts under the security lending agreement. The Fund may invest the cash collateral into a joint trading account in an affiliated money market fund pursuant to Exemptive Orders issued by the SEC. The Fund receives compensation for lending its securities either in the form of fees or by earning interest on invested cash collateral net of borrower rebates and fees paid to a lending agent. Either the Fund or the borrower may terminate the loan. There may be risks of delay and costs in recovery of securities or even loss of rights in the collateral should the borrower of the securities fail financially. The Fund is also subject to all investment risks associated with the reinvestment of any cash collateral received, including, but not limited to, interest rate, credit and liquidity risk associated with such investments. Foreign Currency Translations. The books and records of the Fund are maintained in US dollars. Investment securities and other assets and liabilities denominated in a foreign currency are translated into US dollars at the prevailing exchange rates at period end. Purchases and sales of investment securities, income and expenses are translated into US dollars at the prevailing exchange rates on the respective dates of the transactions. Net realized and unrealized gains and losses on foreign currency transactions represent net gains and losses between trade and settlement dates on securities transactions, the disposition of foreign currencies, and the difference between the amount of net investment income accrued and the US dollar amount actually received. That portion of both realized and unrealized gains and losses on investments that results from fluctuations in foreign currency exchange rates is not separately disclosed but is included with net realized and unrealized gain/appreciation and loss/depreciation on investments. Taxes. The Fund's policy is to comply with the requirements of the Internal Revenue Code, as amended, which are applicable to regulated investment companies, and to distribute all of its taxable income to its shareholders. Additionally, based on the Fund's understanding of the tax rules and rates related to income, gains and transactions for the foreign jurisdictions in which it invests, the Fund will provide for foreign taxes and, where appropriate, deferred foreign taxes. At December 31, 2010, the Fund had a net tax basis capital loss carryforward of approximately $47,054,000, which may be applied against any realized net taxable capital gains of each succeeding year until fully utilized or until December 31, 2011 ($3,433,000), December 31, 2012 ($9,289,000), December 31, 2013 ($4,871,000) and December 31, 2017 ($29,461,000), the respective expiration dates, whichever occurs first, which may be subject to certain limitations under Sections 382-383 of the Internal Revenue Code. During the year ended December 31, 2010, the Fund utilized approximately $24,263,000 of capital loss carryforward and lost, through expiration, $320,730,000 of prior year capital loss carryforward. In addition, from November 1, 2010 through December 31, 2010, the Fund incurred approximately $137,000 of net realized currency losses. As permitted by tax regulations, the Fund intends to elect to defer these losses and treat them as arising in the fiscal year ended December 31, 2011. The Fund has reviewed the tax positions for each of the three open tax years as of December 31, 2010 and has determined that no provision for income tax is required in the Fund's financial statements. The Fund's federal tax returns for the prior three fiscal years remain open subject to examination by the Internal Revenue Service. Distribution of Income and Gains. Net investment income of the Fund is declared and distributed to shareholders annually. Net realized gains from investment transactions, in excess of available capital loss carryforwards, would be taxable to the Fund if not distributed, and, therefore, will be distributed to shareholders at least annually. The timing and characterization of certain income and capital gains distributions are determined annually in accordance with federal tax regulations which may differ from accounting principles generally accepted in the United States of America. These differences primarily relate to certain securities sold at a loss and recognition of certain foreign currency gain (loss) as ordinary income. As a result, net investment income (loss) and net realized gain (loss) on investment transactions for a reporting period may differ significantly from distributions during such period. Accordingly, the Fund may periodically make reclassifications among certain of its capital accounts without impacting the net asset value of the Fund. At December 31, 2010, the Fund's components of distributable earnings (accumulated losses) on a tax basis are as follows: Capital loss carryforwards $ ) Unrealized appreciation (depreciation) on investments $ ) In addition, the tax character of distributions paid to shareholders by the Fund is summarized as follows: Years Ended December 31, Distributions from ordinary income $ $ Return of capital distributions $ — $ Redemption Fees. The Fund imposes a redemption fee of 2% of the total redemption amount on all Fund shares redeemed or exchanged within 15 days of buying them, either by purchase or exchange. This fee is assessed and retained by the Fund for the benefit of the remaining shareholders. The redemption fee is accounted for as an addition to paid-in-capital. Contingencies. In the normal course of business, the Fund may enter into contracts with service providers that contain general indemnification clauses. The Fund's maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet been made. However, based on experience, the Fund expects the risk of loss to be remote. Other.Investment transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is recorded on the accrual basis. Dividend income is recorded on the ex-dividend date net of foreign withholding taxes. Certain dividends from foreign securities may be recorded subsequent to the ex-dividend date as soon as the Fund is informed of such dividends. Realized gains and losses from investment transactions are recorded on an identified cost basis. B. Derivative Instruments A futures contract is an agreement between a buyer or seller and an established futures exchange or its clearinghouse in which the buyer or seller agrees to take or make a delivery of a specific amount of a financial instrument at a specified price on a specific date (settlement date). For the year ended December 31, 2010, the Fund entered into futures contracts futures contracts to keep cash on hand to meet shareholder redemptions or other needs while maintaining exposure to the market. Futures contracts are valued at the most recent settlement price. Upon entering into a futures contract, the Fund is required to deposit with a financial intermediary cash or securities ("initial margin") in an amount equal to a certain percentage of the face value indicated in the futures contract. Subsequent payments ("variation margin") are made or received by the Fund dependent upon the daily fluctuations in the value and are recorded for financial reporting purposes as unrealized gains or losses by the Fund. Gains or losses are realized when the contract expires or is closed. Since all futures contracts are exchange traded, counterparty risk is minimized as the exchange's clearinghouse acts as the counterparty, and guarantees the futures against default. Certain risks may arise upon entering into futures contracts, including the risk that an illiquid market will limit the Fund's ability to close out a futures contract prior to the settlement date and that a change in the value of a futures contract may not correlate exactly with the changes in the value of the underlying hedged security, index or currency. Risk of loss may exceed amounts recognized in the Statement of Assets and Liabilities. There are no open futures contracts as of December 31, 2010. For the year ended December 31, 2010, the investment in futures contracts purchased had a total notional value generally indicative of a range from $0 to approximately $3,978,000. The following table summarizes the amount of realized gains and losses on derivative instruments recognized in Fund earnings during the year ended December 31, 2010 and the related location in the accompanying Statement of Operations, presented by primary underlying risk exposure: Realized Gain (Loss) Futures Contracts Equity Contracts (a) $ The above derivative is located in the following Statement of Operations account. (a) Net realized gain (loss) from futures C. Purchases and Sales of Securities During the year ended December 31, 2010, purchases and sales of investment securities (excluding short-term investments) aggregated $217,785,661 and $246,968,250, respectively. D. Related Parties Management Agreement. Under the Investment Management Agreement with Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), an indirect, wholly owned subsidiary of Deutsche Bank AG, the Advisor directs the investments of the Fund in accordance with its investment objectives, policies and restrictions. The Advisor determines the securities, instruments and other contracts relating to investments to be purchased, sold or entered into by the Fund. Pursuant to the Investment Management Agreement, the Fund pays a monthly management fee based on the Fund's average daily net assets, computed and accrued daily and payable monthly, at the following annual rates: First $100 million of the Fund's average daily net assets % Next $100 million of such net assets % Next $100 million of such net assets % Next $200 million of such net assets % Next $500 million of such net assets % Next $500 million of such net assets % Over $1.5 billion of such net assets % For the year ended December 31, 2010, the fee pursuant to the Investment Management Agreement was equivalent to an annual effective rate of 0.97% of the Fund's average daily net assets. For the period from January 1, 2010 through September 30, 2010, the Advisor had contractually agreed to waive its fees and/or reimburse certain operating expenses of the Fund to the extent necessary to maintain the operating expenses (excluding certain expenses such as extraordinary expenses, taxes, brokerage and interest) of each class as follows: Class A 1.76% Class B 2.51% Class C 2.51% Institutional Class 1.51% For the period from October 1, 2010 through September 30, 2011, the Advisor has contractually agreed to waive its fees and/or reimburse certain operating expenses of the Fund to the extent necessary to maintain the operating expenses (excluding certain expenses such as extraordinary expenses, taxes, brokerage and interest) of each class as follows: Class A 1.67% Class B 2.42% Class C 2.42% Institutional Class 1.42% Administration Fee. Pursuant to an Administrative Services Agreement, DIMA provides most administrative services to the Fund. For all services provided under the Administrative Services Agreement, the Fund pays the Advisor an annual fee ("Administration Fee") of 0.10% of the Fund's average daily net assets, computed and accrued daily and payable monthly. For the year ended December 31, 2010, the Administration Fee was $141,776, of which $12,110 is unpaid. Service Provider Fees. DWS Investments Service Company ("DISC"), an affiliate of the Advisor, is the transfer agent, dividend-paying agent and shareholder service agent of the Fund. Pursuant to a sub-transfer agency agreement between DISC and DST Systems, Inc. ("DST"), DISC has delegated certain transfer agent, dividend-paying agent and shareholder service agent functions to DST. DISC compensates DST out of the shareholder servicing fee they receive from the Fund. For the year ended December 31, 2010, the amounts charged to the Fund by DISC were as follows: Services to Shareholders Total Aggregated Waived Unpaid at December 31, 2010 Class A $ $ $ — Class B Class C — Institutional Class 25 40 $ $ $ Distribution and Service Fees. Under the Fund's Class B and Class C 12b-1 Plans, DWS Investments Distributors, Inc. ("DIDI"), an affiliate of the Advisor, receives a fee ("Distribution Fee") of 0.75% of average daily net assets of the Class B and C shares. In accordance with the Fund's Underwriting and Distribution Services Agreement, DIDI enters into related selling group agreements with various firms at various rates for sales of Class B and C shares. For the year ended December 31, 2010, the Distribution Fee was as follows: Distribution Fee Total Aggregated Unpaid at December 31, 2010 Class B $ $ Class C $ $ In addition, DIDI provides information and administrative services for a fee ("Service Fee") to Class A, B and C shareholders at an annual rate of up to 0.25% of average daily net assets for each such class. DIDI in turn has various agreements with financial services firms that provide these services and pays these fees based upon the assets of shareholder accounts the firms service. For the year ended December 31, 2010, the Service Fee was as follows: Service Fee Total Aggregated Unpaid at December 31, 2010 Annual Effective Rate Class A $ $ % Class B % Class C % $ $ Underwriting Agreement and Contingent Deferred Sales Charge. DIDI is the principal underwriter for the Fund. Underwriting commissions paid in connection with the distribution of Class A shares for the year ended December 31, 2010 aggregated $2,504. In addition, DIDI receives any contingent deferred sales charge ("CDSC") from Class B share redemptions occurring within six years of purchase and Class C share redemptions occurring within one year of purchase. There is no such charge upon redemption of any share appreciation or reinvested dividends. The CDSC is based on declining rates ranging from 4% to 1% for Class B and 1% for Class C, of the value of the shares redeemed. For the year ended December 31, 2010, the CDSC for Class B and C shares aggregated $2,697 and $1,853, respectively. A deferred sales charge of up to 1% is assessed on certain redemptions of Class A shares. For the year ended December 31, 2010, DIDI received $21 for Class A shares. Typesetting and Filing Service Fees. Under an agreement with DIMA, DIMA is compensated for providing typesetting and certain regulatory filing services to the Fund. For the year ended December 31, 2010, the amount charged to the Fund by DIMA included in the Statement of Operations under "reports to shareholders" aggregated $13,776, of which $6,885 is unpaid. Director's Fees and Expenses. The Fund paid each Director not affiliated with the Advisor retainer fees plus specified amounts for various committee services and for the Board Chairperson. Affiliated Cash Management Vehicles. The Fund may invest uninvested cash balances in Central Cash Management Fund, which is managed by the Advisor. The Fund indirectly bears its proportionate share of the expenses of the underlying money market funds. Central Cash Management Fund does not pay the Advisor an investment management fee. Central Cash Management Fund seeks a high level of current income consistent with liquidity and the preservation of capital. E. Line of Credit The Fund and other affiliated funds (the "Participants") share in a $450 million revolving credit facility provided by a syndication of banks. The Fund may borrow for temporary or emergency purposes, including the meeting of redemption requests that otherwise might require the untimely disposition of securities. The Participants are charged an annual commitment fee which is allocated based on net assets, among each of the Participants. Interest is calculated at a rate per annum equal to the sum of the Federal Funds Rate plus 1.25 percent plus if LIBOR exceeds the Federal Funds Rate the amount of such excess. The Fund may borrow up to a maximum of 20 percent of its net assets under the agreement. F. Share Transactions The following table summarizes share and dollar activity in the Fund: Year Ended December 31, 2010 Year Ended December 31, 2009 Shares Dollars Shares Dollars Shares sold Class A $ $ Class B Class C Institutional Class $ $ Shares issued to shareholders in reinvestment of distributions Class A $ $ Class B Class C Institutional Class $ $ Shares redeemed Class A ) $ ) ) $ ) Class B ) Class C ) Institutional Class ) $ ) $ ) Redemption fees $ $ Net increase (decrease) Class A ) $ ) ) $ ) Class B ) Class C ) Institutional Class ) $ ) $ ) G. Regulatory Settlements On December 21, 2006, the Advisor settled proceedings with the SEC and the New York Attorney General regarding alleged improper trading of fund shares. In accordance with the distribution plan, developed by a distribution consultant, settlement proceeds were distributed to affected shareholders of the Fund, and unclaimed proceeds were then paid to the Fund in the amount of $265,000. In addition, the Fund received $182,736 of non-affiliated regulatory settlements. These payments are included in "Increase from regulatory settlements" in the Statement of Changes in Net Assets. The amounts of the payments were 0.34% of the Fund's average net assets. Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of DWS Communications Fund, Inc. In our opinion, the accompanying statement of assets and liabilities, including the investment portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of DWS Communications Fund, Inc. (the "Fund") at December 31, 2010, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated therein, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as "financial statements") are the responsibility of the Fund's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at December 31, 2010by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. Boston, Massachusetts February 24, 2011 PricewaterhouseCoopers LLP Tax Information (Unaudited) For corporate shareholders, 80% of the ordinary dividends (i.e., income dividends plus short-term capital gains) paid during the Fund's fiscal year ended December 31, 2010 qualified for the dividends received deduction. For federal income tax purposes, the Fund designates approximately $1,291,000, or the maximum amount allowable under tax law, as qualified dividend income. Please consult a tax advisor if you have questions about federal or state income tax laws, or on how to prepare your tax returns. If you have specific questions about your account, please call (800) 621-1048. Investment Management Agreement Approval The Board of Directors, including the Independent Directors, approved the renewal of your Fund's investment management agreement (the "Agreement") with Deutsche Investment Management Americas Inc. ("DWS") in September 2010. In terms of the process that the Board followed prior to approving the Agreement, shareholders should know that: • In September 2010, all of the Fund's Directors were independent of DWS and its affiliates. • The Directors meet frequently to discuss fund matters. Each year, the Directors dedicate substantial time to contract review matters. Over the course of several months, the Board's Contract Committee, in coordination with the Board's Equity Oversight Committee, reviewed comprehensive materials received from DWS, independent third parties and independent counsel. These materials included an analysis of the Fund's performance, fees and expenses, and profitability compiled by the Fund's independent fee consultant. The Board also received extensive information throughout the year regarding performance of the Fund. • The Independent Directors regularly meet privately with their independent counsel to discuss contract review and other matters. In addition, the Independent Directors were also advised by the Fund's independent fee consultant in the course of their review of the Fund's contractual arrangements and considered a comprehensive report prepared by the independent fee consultant in connection with their deliberations (the "IFC Report"). • In connection with reviewing the Agreement, the Board also reviewed the terms of the Fund's Rule 12b-1 plan, distribution agreement,administrative services agreement, transfer agency agreement and other material service agreements. • Based on its evaluation of the information provided, the Contract Committee presented its findings and recommendations to the Independent Directors as a group. The Independent Directors reviewed the Contract Committee's findings and recommendations and presented their recommendations to the full Board. In connection with the contract review process, the Contract Committee and the Board considered the factors discussed below, among others. The Board also considered that DWS and its predecessors have managed the Fund since its inception, and the Board believes that a long-term relationship with a capable, conscientious advisor is in the best interests of the Fund. The Board considered, generally, that shareholders chose to invest or remain invested in the Fund knowing that DWS managed the Fund, and that the Agreement was approved by the Fund's shareholders. DWS is part of Deutsche Bank, a major global banking institution that is engaged in a wide range of financial services. The Board believes that there are significant advantages to being part of a global asset management business that offers a wide range of investing expertise and resources, including hundreds of portfolio managers and analysts with research capabilities in many countries throughout the world. While shareholders may focus primarily on fund performance and fees, the Fund's Board considers these and many other factors, including the quality and integrity of DWS's personnel and such other issues as back-office operations, fund valuations, and compliance policies and procedures. Nature, Quality and Extent of Services. The Board considered the terms of the Agreement, including the scope of advisory services provided under the Agreement. The Board noted that, under the Agreement, DWS provides portfolio management services to the Fund and that, pursuant to a separate administrative services agreement, DWS provides administrative services to the Fund. The Board considered the experience and skills of senior management and investment personnel, the resources made available to such personnel, the ability of DWS to attract and retain high-quality personnel, and the organizational depth and stability of DWS. The Board reviewed the Fund's performance over short-term and long-term periods and compared those returns to various agreed-upon performance measures, including market indices and a peer universe compiled by the independent fee consultant using information supplied by Lipper Inc. ("Lipper"). The Board also noted that it has put into place a process of identifying "Focus Funds" (e.g., funds performing poorly relative to their benchmark or a peer universe compiled by Lipper), and receives more frequent reporting and information from DWS regarding such funds, along with DWS's remedial plans to address underperformance. The Board believes this process is an effective manner of identifying and addressing underperforming funds. Based on the information provided, the Board noted that for the one-, three- and five-year periods ended December 31, 2009, the Fund's performance (Class A shares) was in the 1st quartile, 4th quartile and 4th quartile, respectively, of the applicable Lipper universe (the 1st quartile being the best performers and the 4th quartile being the worst performers). The Board also observed that the Fund has outperformed its benchmark in the one-year period and has underperformed its benchmark in the three- and five-year periods ended December 31, 2009. On the basis of this evaluation and the ongoing review of investment results by the Board, the Board concluded that the nature, quality and extent of services provided by DWS historically have been and continue to be satisfactory. Fees and Expenses. The Board considered the Fund's investment management fee schedule, operating expenses and total expense ratios, and comparative information provided by Lipper and the independent fee consultant regarding investment management fee rates paid to other investment advisors by similar funds. With respect to management fees paid to other investment advisors by similar funds, the Board noted that the contractual fee rates paid by the Fund, which include a 0.10% fee paid to DWS under the Fund's administrative services agreement, were higher than the median of the applicable Lipper peer group (based on Lipper data provided as of December 31, 2009). The Board noted that the Fund's Class A shares total (net) operating expenses (excluding 12b-1 fees) were expected to be higher than the median of the applicable Lipper expense universe (based on Lipper data provided as of December 31, 2009, and analyzing Lipper expense universe Class A expenses less any applicable 12b-1 fees) ("Lipper Universe Expenses"). The Board also reviewed data comparing each share class's total (net) operating expenses to the applicable Lipper Universe Expenses. The Board considered the Fund's management fee rate as compared to fees charged by DWS and certain of its affiliates for comparable mutual funds and considered differences in fund and fee structures between the DWS Funds. The Board also considered how the Fund's total (net) operating expenses compared to the total (net) operating expenses of a more customized peer group selected by Lipper (based on such factors as asset size). The Board also noted that the expense limitations agreed to by DWS helped to ensure that the Fund's total (net) operating expenses would remain competitive. The information considered by the Board as part of its review of management fees included information regarding fees charged by DWS and its affiliates to similar institutional accounts and to similar funds offered primarily to European investors ("DWS Europe funds"), in each case as applicable. The Board observed that advisory fee rates for institutional accounts generally were lower than the management fees charged by similarly managed DWS US mutual funds ("DWS Funds"), but also took note of the differences in services provided to DWS Funds as compared to institutional accounts. In the case of DWS Europe funds, the Board observed that fee rates for DWS Europe funds generally were higher than for similarly managed DWS Funds, but noted that differences in the types of services provided to DWS Funds relative to DWS Europe funds made it difficult to compare such fees. On the basis of the information provided, the Board concluded that management fees were reasonable and appropriate in light of the nature, quality and extent of services provided by DWS. Profitability. The Board reviewed detailed information regarding revenues received by DWS under the Agreement. The Board considered the estimated costs and pre-tax profits realized by DWS from advising the DWS Funds, as well as estimates of the pre-tax profits attributable to managing the Fund in particular. The Board also received information regarding the estimated enterprise-wide profitability of DWS and its affiliates with respect to all fund services in totality and by fund. The Board reviewed DWS's methodology in allocating its costs to the management of the Fund. Based on the information provided, the Board concluded that the pre-tax profits realized by DWS in connection with the management of the Fund were not unreasonable. The Board also reviewed information regarding the profitability of certain similar investment management firms. The Board noted that while information regarding the profitability of such firms is limited (and in some cases is not necessarily prepared on a comparable basis), DWS and its affiliates' overall profitability with respect to the DWS fund complex (after taking into account distribution and other services provided to the funds by DWS and its affiliates) was lower than the overall profitability levels of many comparable firms for which such data was available. Economies of Scale. The Board considered whether there are economies of scale with respect to the management of the Fund and whether the Fund benefits from any economies of scale. The Board noted that the Fund's management fee schedule includes fee breakpoints. The Board concluded that the Fund's fee schedule represents an appropriate sharing between the Fund and DWS of such economies of scale as may exist in the management of the Fund at current asset levels. Other Benefits to DWS and Its Affiliates. The Board also considered the character and amount of other incidental benefits received by DWS and its affiliates, including any fees received by DWS for administrative services provided to the Fund and any fees received by an affiliate of DWS for distribution services. The Board also considered benefits to DWS related to brokerage and soft-dollar allocations, including allocating brokerage to pay for research generated by parties other than the executing broker dealers, which pertain primarily to funds investing in equity securities, along with the incidental public relations benefits to DWS related to DWS Funds advertising and cross-selling opportunities among DWS products and services. The Board concluded that management fees were reasonable in light of these fallout benefits. Compliance. The Board considered the significant attention and resources dedicated by DWS to documenting and enhancing its compliance processes in recent years. The Board noted in particular (i) the experience and seniority of both DWS's chief compliance officer and the Fund's chief compliance officer; (ii) the large number of DWS compliance personnel; and (iii) the substantial commitment of resources by DWS and its affiliates to compliance matters. Based on all of the information considered and the conclusions reached, the Board unanimously determined that the continuation of the Agreement is in the best interests of the Fund. In making this determination, the Board did not give particular weight to any single factor identified above. The Board considered these factors over the course of numerous meetings, certain of which were in executive session with only the Independent Directors and their counsel present. It is possible that individual Directors may have weighed these factors differently in reaching their individual decisions to approve the continuation of the Agreement. Summary of Management Fee Evaluation by Independent Fee Consultant October 3, 2010 Pursuant to an Order entered into by Deutsche Investment Management Americas and affiliates (collectively, "DeAM") with the Attorney General of New York, I, Thomas H. Mack, have been appointed the Independent Fee Consultant for the DWS Funds (formerly the DWS Scudder Funds). My duties include preparing an annual written evaluation of the management fees DeAM charges the Funds, considering among other factors the management fees charged by other mutual fund companies for like services, management fees DeAM charges other clients for like services, DeAM's costs of supplying services under the management agreements and related profit margins, possible economies of scale if a Fund grows larger, and the nature and quality of DeAM's services, including fund performance. This report summarizes my evaluation for 2010, including my qualifications, the evaluation process for each of the DWS Funds, consideration of certain complex-level factors, and my conclusions. I served in substantially the same capacity in 2007, 2008, and 2009. Qualifications For more than 35 years I have served in various professional capacities within the investment management business. I have held investment analysis and advisory positions, including securities analyst, portfolio strategist and director of investment policy with a large investment firm. I have also performed business management functions, including business development, financial management and marketing research and analysis. Since 1991, I have been an independent consultant within the asset management industry. I have provided services to over 125 client organizations, including investment managers, mutual fund boards, product distributors and related organizations. Over the past ten years I have completed a number of assignments for mutual fund boards, specifically including assisting boards with management contract renewal. I hold a Master of Business Administration degree, with highest honors, from Harvard University and Master of Science and Bachelor of Science (highest honors) degrees from the University of California at Berkeley. I am an independent director and audit committee financial expert for two closed-end mutual funds and have served in various leadership and financial oversight capacities with non-profit organizations. Evaluation of Fees for each DWS Fund My work focused primarily on evaluating, fund-by-fund, the fees charged to each of the 118 publicly offered Fund portfolios in the DWS Fund family. For each Fund, I considered each of the key factors mentioned above, as well as any other relevant information. In doing so I worked closely with the Funds' Independent Directors in their annual contract renewal process, as well as in their approval of contracts for several new funds (documented separately). In evaluating each Fund's fees, I reviewed comprehensive materials provided by or on behalf of DeAM, including expense information prepared by Lipper Analytical, comparative performance information, profitability data, manager histories, and other materials. I also accessed certain additional information from the Lipper and Morningstar databases and drew on my industry knowledge and experience. To facilitate evaluating this considerable body of information, I prepared for each Fund a document summarizing the key data elements in each area as well as additional analytics discussed below. This made it possible to consider each key data element in the context of the others. In the course of contract renewal, DeAM agreed to implement a number of fee and expense adjustments requested by the Independent Directors which will favorably impact future fees and expenses, and my evaluation includes the effects of these changes. Fees and Expenses Compared with Other Funds The competitive fee and expense evaluation for each fund focused on two primary comparisons: The Fund's contractual management fee (the advisory fee plus the administration fee where applicable) compared with those of a group of typically 12-15 funds in the same Lipper investment category (e.g. Large Capitalization Growth) having similar distribution arrangements and being of similar size. The Fund's total expenses compared with a broader universe of funds from the same Lipper investment category and having similar distribution arrangements. These two comparisons provide a view of not only the level of the fee compared with funds of similar scale but also the total expense the Fund bears for all the services it receives, in comparison with the investment choices available in the Fund's investment category and distribution channel. The principal figure-of-merit used in these comparisons was the subject Fund's percentile ranking against peers. DeAM's Fees for Similar Services to Others DeAM provided management fee schedules for all of its US domiciled fund and non-fund investment management accounts in any of the investment categories where there is a DWS Fund. These similar products included the other DWS Funds, non-fund pooled accounts, institutional accounts and sub-advisory accounts. Using this information, I calculated for each Fund the fee that would be charged to each similar product, at the subject Fund's asset level. Evaluating information regarding non-fund products is difficult because there are varying levels of services required for different types of accounts, with mutual funds generally requiring considerably more regulatory and administrative types of service as well as having more frequent cash flows than other types of accounts. Also, while mutual fund fees for similar fund products can be expected to be similar, there will be some differences due to different pricing conditions in different distribution channels (e.g. retail funds versus those used in variable insurance products), differences in underlying investment processes and other factors. Costs and Profit Margins DeAM provided a detailed profitability analysis for each Fund. After making some adjustments so that the presentation would be more comparable to the available industry figures, I reviewed profit margins from investment management alone, from investment management plus other fund services (excluding distribution) provided to the Funds by DeAM (principally shareholder services), and DeAM profits from all sources, including distribution. A later section comments on overall profitability. Economies of Scale Economies of scale — an expected decline in management cost per dollar of fund assets as fund assets grow — are very rarely quantified and documented because of inherent difficulties in collecting and analyzing relevant data. However, in virtually every investment category that I reviewed, larger funds tend to have lower fees and lower total expenses than smaller funds. To see how each DWS Fund compares with this industry observation, I reviewed: The trend in Fund assets over the last five years and the accompanying trend in total expenses. This shows if the Fund has grown and, if so, whether total expense (management fees as well as other expenses) have declined as a percent of assets. Whether the Fund has break-points in its management fee schedule, the extent of the fee reduction built into the schedule and the asset levels where the breaks take effect, and in the case of a sub-advised Fund how the Fund's break-points compare with those of the sub-advisory fee schedule. How the Fund's contractual fee schedule compares with trends in the industry data. To accomplish this, I constructed a chart showing how actual latest-fiscal-year contractual fees of the Fund and of other similar funds relate to average fund assets, with the subject Fund's contractual fee schedule superimposed. Quality of Service — Performance The quality-of-service evaluation focused on investment performance, which is the principal result of the investment management service. Each Fund's performance was reviewed over the past 1, 3, 5 and 10 years, as applicable, and compared with that of other funds in the same investment category and with a suitable market index. In addition, I calculated and reviewed risk-adjusted returns relative to an index of similar mutual funds' returns and a suitable market index. The risk-adjusted returns analysis provides a way of determining the extent to which the Fund's return comparisons are mainly the product of investment value-added (or lack thereof) or alternatively taking considerably more or less risk than is typical in its investment category. I also received and considered the history of portfolio manager changes for each Fund, as this provided an important context for evaluating the performance results. Complex-Level Considerations While this evaluation was conducted mainly at the individual fund level, there are some issues relating to the reasonableness of fees that can alternatively be considered across the whole fund complex: I reviewed DeAM's profitability analysis for all DWS Funds, with a view toward determining if the allocation procedures used were reasonable and how profit levels compared with public data for other investment managers. I considered whether DeAM and affiliates receive any significant ancillary or "fall-out" benefits that should be considered in interpreting the direct profitability results. These would be situations where serving as the investment manager of the Funds is beneficial to another part of the Deutsche Bank organization. I considered how aggregated DWS Fund expenses had varied over the years, by asset class and in the context of trends in asset levels. I reviewed the structure of the DeAM organization, trends in staffing levels, and information on compensation of investment management and other professionals compared with industry data. Findings Based on the process and analysis discussed above, which included reviewing a wide range of information from management and external data sources and considering among other factors the fees DeAM charges other clients, the fees charged by other fund managers, DeAM's costs and profits associated with managing the Funds, economies of scale, possible fall-out benefits, and the nature and quality of services provided, in my opinion the management fees charged the DWS Funds are reasonable. Thomas H. Mack Board Members and Officers The following table presents certain information regarding the Board Members and Officers of the Corporation as of December 31, 2010. Each Board Member's year of birth is set forth in parentheses after his or her name. Unless otherwise noted, (i) each Board Member has engaged in the principal occupation(s) noted in the table for at least the most recent five years, although not necessarily in the same capacity; and (ii) the address of each Independent Board Member is c/o Paul K. Freeman, Independent Chairman, DWS Funds, PO Box 101833, Denver, CO 80250-1833. Except as otherwise noted below, the term of office for each Board Member is until the election and qualification of a successor, or until such Board Member sooner dies, resigns, is removed or as otherwise provided in the governing documents of the fund. Because the fund does not hold an annual meeting of shareholders, each Board Member will hold office for an indeterminate period. The Board Members may also serve in similar capacities with other funds in the fund complex. The Length of Time Served represents the year in which the Board Member joined the board of one or more DWS funds now overseen by the Board. Independent Board Members Name, Year of Birth, Position with the Fund and Length of Time Served1 Business Experience and Directorships During the Past Five Years Number of Funds in DWS Fund Complex Overseen Paul K. Freeman (1950) Chairperson since 2009 Board Member since 1993 Consultant, World Bank/Inter-American Development Bank; Executive and Governing Council of the Independent Directors Council (education committees); formerly, Project Leader, International Institute for Applied Systems Analysis (1998-2001); Chief Executive Officer, The Eric Group, Inc. (environmental insurance) (1986-1998) John W. Ballantine (1946) Board Member since 1999 Retired; formerly, Executive Vice President and Chief Risk Management Officer, First Chicago NBD Corporation/The First National Bank of Chicago (1996-1998); Executive Vice President and Head of International Banking (1995-1996). Directorships: Healthways, Inc. (provider of disease and care management services); Portland General Electric (utility company); Stockwell Capital Investments PLC (private equity). Former Directorships: First Oak Brook Bancshares, Inc. and Oak Brook Bank; Prisma Energy International Henry P. Becton, Jr. (1943) Board Member since 1990 Vice Chair and former President, WGBH Educational Foundation. Directorships: Association of Public Television Stations; Lead Director, Becton Dickinson and Company3 (medical technology company); Lead Director, Belo Corporation3 (media company); Public Radio International; Public Radio Exchange (PRX); The PBS Foundation. Former Directorships: Boston Museum of Science; American Public Television; Concord Academy; New England Aquarium; Mass. Corporation for Educational Telecommunications; Committee for Economic Development; Public Broadcasting Service Dawn-Marie Driscoll (1946) Board Member since 1987 President, Driscoll Associates (consulting firm); Executive Fellow, Center for Business Ethics, Bentley University; formerly, Partner, Palmer & Dodge (1988-1990); Vice President of Corporate Affairs and General Counsel, Filene's (1978-1988). Directorships: Trustee of 22 open-end mutual funds managed by Sun Capital Advisers, Inc. (since 2007); Director of ICI Mutual Insurance Company (since 2007); Advisory Board, Center for Business Ethics, Bentley University; Trustee, Southwest Florida Community Foundation (charitable organization). Former Directorships: Investment Company Institute (audit, executive, nominating committees) and Independent Directors Council (governance, executive committees) Keith R. Fox (1954) Board Member since 1996 Managing General Partner, Exeter Capital Partners (a series of private investment funds). Directorships: Progressive International Corporation (kitchen goods importer and distributor); BoxTop Media Inc. (advertising); The Kennel Shop (retailer); former Chairman, National Association of Small Business Investment Companies Kenneth C. Froewiss (1945) Board Member since 2001 Adjunct Professor of Finance, NYU Stern School of Business (September 2009-present; Clinical Professor from 1997-September 2009); Member, Finance Committee, Association for Asian Studies (2002-present); Director, Mitsui Sumitomo Insurance Group (US) (2004-present); prior thereto, Managing Director, J.P. Morgan (investment banking firm) (until 1996) Richard J. Herring (1946) Board Member since 1990 Jacob Safra Professor of International Banking and Professor, Finance Department, The Wharton School, University of Pennsylvania (since July 1972); Co-Director, Wharton Financial Institutions Center (since July 2000); Co-Chair, U.S. Shadow Financial Regulatory Committee; Executive Director, Financial Economists Roundtable; Director, Japan Equity Fund, Inc. (since September 2007), Thai Capital Fund, Inc. (since September 2007), Singapore Fund, Inc. (since September 2007); Independent Director of Barclays Bank Delaware (since September 2010). Formerly, Vice Dean and Director, Wharton Undergraduate Division (July 1995-June 2000); Director, Lauder Institute of International Management Studies (July 2000-June 2006) William McClayton (1944) Board Member since 2004+ Private equity investor (since October 2009); previously, Managing Director, Diamond Management & Technology Consultants, Inc. (global consulting firm) (2001-2009); Directorship: Board of Managers, YMCA of Metropolitan Chicago; formerly: Senior Partner, Arthur Andersen LLP (accounting) (1966-2001); Trustee, Ravinia Festival Rebecca W. Rimel (1951) Board Member since 1995 President and Chief Executive Officer, The Pew Charitable Trusts (charitable organization) (1994 to present); Trustee, Thomas Jefferson Foundation (charitable organization) (1994 to present); Trustee, Executive Committee, Philadelphia Chamber of Commerce (2001-2007); Director, CardioNet, Inc.2 (2009-present) (health care). Formerly, Executive Vice President, The Glenmede Trust Company (investment trust and wealth management) (1983-2004); Board Member, Investor Education (charitable organization) (2004-2005); Director, Viasys Health Care2 (January 2007-June 2007); Trustee, Pro Publica (charitable organization) (2007-2010) William N. Searcy, Jr. (1946) Board Member since 1993 Private investor since October 2003; Trustee of 22 open-end mutual funds managed by Sun Capital Advisers, Inc. (since October 1998). Formerly, Pension & Savings Trust Officer, Sprint Corporation2 (telecommunications) (November 1989-September 2003) Jean Gleason Stromberg (1943) Board Member since 1997 Retired. Formerly, Consultant (1997-2001); Director, Financial Markets US Government Accountability Office (1996-1997); Partner, Fulbright & Jaworski, L.L.P. (law firm) (1978-1996). Directorships: The William and Flora Hewlett Foundation. Former Directorships: Service Source, Inc., Mutual Fund Directors Forum (2002-2004), American Bar Retirement Association (funding vehicle for retirement plans) (1987-1990 and 1994-1996) Robert H. Wadsworth Board Member since 1999 President, Robert H. Wadsworth & Associates, Inc. (consulting firm) (1983 to present); Director, The Phoenix Boys Choir Association Officers4 Name, Year of Birth, Position with the Fund and Length of Time Served5 Principal Occupation(s) During Past 5 Years and Other Directorships Held Michael G. Clark6 (1965) President, 2006-present Managing Director3, Deutsche Asset Management (2006-present); President of DWS family of funds; Director, ICI Mutual Insurance Company (since October 2007); formerly, Director of Fund Board Relations (2004-2006) and Director of Product Development (2000-2004), Merrill Lynch Investment Managers; Senior Vice President Operations, Merrill Lynch Asset Management (1999-2000) Ingo Gefeke7 (1967) Executive Vice President since 2010 Managing Director3, Deutsche Asset Management; Global Head of Distribution and Product Management, DWS Global Head of Trading and Securities Lending. Member of the Board of Directors of DWS Investment GmbH Frankfurt (since July 2009) and DWS Holding & Service GmbH Frankfurt (since January 2010); formerly, Global Chief Administrative Officer, Deutsche Asset Management (2004-2009); Global Chief Operating Officer, Global Transaction Banking, Deutsche Bank AG, New York (2001-2004); Chief Operating Officer, Global Banking Division Americas, Deutsche Bank AG, New York (1999-2001); Central Management, Global Banking Services, Deutsche Bank AG, Frankfurt (1998-1999); Relationship Management, Deutsche Bank AG, Tokyo, Japan (1997-1998) John Millette8 (1962) Vice President and Secretary, 1999-present Director3, Deutsche Asset Management Paul H. Schubert6 (1963) Chief Financial Officer, 2004-present Treasurer, 2005-present Managing Director3, Deutsche Asset Management (since July 2004); formerly, Executive Director, Head of Mutual Fund Services and Treasurer for UBS Family of Funds (1998-2004); Vice President and Director of Mutual Fund Finance at UBS Global Asset Management (1994-1998) Caroline Pearson8 (1962) Chief Legal Officer, April 2010-present Managing Director3, Deutsche Asset Management; formerly, Assistant Secretary for DWS family of funds (1997-2010) Rita Rubin9 (1970) Assistant Secretary, 2009-present Vice President and Counsel, Deutsche Asset Management (since October 2007); formerly, Vice President, Morgan Stanley Investment Management (2004-2007) Paul Antosca8 (1957) Assistant Treasurer, 2007-present Director3, Deutsche Asset Management (since 2006); Vice President, The Manufacturers Life Insurance Company (U.S.A.) (1990-2006) Jack Clark8 (1967) Assistant Treasurer, 2007-present Director3, Deutsche Asset Management (since 2007); formerly, Vice President, State Street Corporation (2002-2007) Diane Kenneally8 (1966) Assistant Treasurer, 2007-present Director3, Deutsche Asset Management John Caruso9 (1965) Anti-Money Laundering Compliance Officer, 2010-present Managing Director3, Deutsche Asset Management Robert Kloby9 (1962) Chief Compliance Officer, 2006-present Managing Director3, Deutsche Asset Management 1The length of time served represents the year in which the Board Member joined the board of one or more DWS funds currently overseen by the Board. 2A publicly held company with securities registered pursuant to Section 12 of the Securities Exchange Act of 1934. 3Executive title, not a board directorship. 4As a result of their respective positions held with the Advisor, these individuals are considered "interested persons" of the Advisor within the meaning of the 1940 Act. Interested persons receive no compensation from the fund. 5The length of time served represents the year in which the officer was first elected in such capacity for one or more DWS funds. 6Address: 100 Plaza One, Jersey City, NJ 07311. 7Effective January 11, 2011, Mr. Gefeke, Executive Vice President, resigned as an officer of the fund. The mailing address of Mr. Gefeke is 345 Park Avenue, New York, New York 10154. Mr. Gefeke was an interested Board Member of certain DWS funds by virtue of his positions with Deutsche Asset Management. As an interested person, Mr. Gefeke received no compensation from the fund. 8Address: One Beacon Street, Boston, MA 02108. 9Address: 60 Wall Street, New York, New York 10005. The fund's Statement of Additional Information ("SAI") includes additional information about the Board Members. The SAI is available, without charge, upon request. If you would like to request a copy of the SAI, you may do so by calling the following toll-free number: (800) 621-1048. Account Management Resources For More Information The automated telephone system allows you to access personalized account information and obtain information on other DWS funds using either your voice or your telephone keypad. Certain account types within Classes A, B and C also have the ability to purchase, exchange or redeem shares using this system. For more information, contact your financial advisor. You may also access our automated telephone system or speak with a DWS Investments representative by calling the appropriate number below: For shareholders of Classes A, B, C and Institutional Class: (800) 621-1048 Web Site www.dws-investments.com View your account transactions and balances, trade shares, monitor your asset allocation, and change your address, 24 hours a day. Obtain prospectuses and applications, blank forms, interactive worksheets, news about DWS funds, subscription to fund updates by e-mail, retirement planning information, and more. Written Correspondence DWS Investments PO Box 219151 Kansas City, MO 64121-9151 Proxy Voting The fund's policies and procedures for voting proxies for portfolio securities and information about how the fund voted proxies related to its portfolio securities during the 12-month period ended June 30 are available on our Web site — www.dws-investments.com (click on "proxy voting"at the bottom of the page) — or on the SEC's Web site — www.sec.gov. To obtain a written copy of the fund's policies and procedures without charge, upon request, call us toll free at (800) 621-1048. Principal Underwriter If you have questions, comments or complaints, contact: DWS Investments Distributors, Inc. 222 South Riverside Plaza Chicago, IL 60606-5808 (800) 621-1148 Class A Class B Class C Institutional Class Nasdaq Symbol TISHX FTEBX FTICX FLICX CUSIP Number 23339G 108 23339G 207 23339G 306 23339G 405 Fund Number Notes Notes Notes ITEM 2. CODE OF ETHICS As of the end of the period covered by this report, the registrant has adopted a code of ethics, as defined in Item 2 of Form N-CSR, that applies to its Principal Executive Officer and Principal Financial Officer. There have been no amendments to, or waivers from, a provision of the code of ethics during the period covered by this report that would require disclosure under Item 2. A copy of the code of ethics is filed as an exhibit to this Form N-CSR. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT The fund’s audit committee is comprised solely of trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The fund’s Board of Trustees has determined that there are several "audit committee financial experts" (as such term has been defined by the Regulations) serving on the fund’s audit committee including Mr. William McClayton, the chair of the fund’s audit committee. An “audit committee financial expert” is not an “expert” for any purpose, including for purposes of Section 11 of the Securities Act of 1933 and the designation or identification of a person as an “audit committee financial expert” does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the audit committee and board of directors in the absence of such designation or identification. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES DWS COMMUNICATIONS FUND FORM N-CSR DISCLOSURE RE: AUDIT FEES The following table shows the amount of fees that PricewaterhouseCoopers, LLP (“PWC”), the Fund’s independent registered public accounting firm, billed to the Fund during the Fund’s last two fiscal years.The Audit Committee approved in advance all audit services and non-audit services that PWC provided to the Fund. Services that the Fund’s Independent Registered Public Accounting Firm Billed to the Fund Fiscal Year Ended December 31, Audit Fees Billed to Fund Audit-Related Fees Billed to Fund Tax Fees Billed to Fund All Other Fees Billed to Fund $ $
